EXHIBIT NOTICE: THIS PROMISSORY NOTE (“NOTE”) AND THE SECURITIES ISSUABLE UNDER THIS NOTE (COLLECTIVELY WITH THIS NOTE, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAW, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED, UNLESS REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR UPON DELIVERY TO THE ISSUER OF THESECURITIES OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THE SECURITIES THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR SUCH APPLICABLE STATE SECURITIES LAWS PURSUANT TO AVAILABLE EXEMPTIONS THEREFROM. THE TRANSFER OF THE SECURITIES REPRESENTED HEREBY IS RESTRICTED PURSUANT TO THE TERMS HEREOF. NOTICE:THIS NOTE PROVIDES FOR A SINGLE LUMP SUM PAYMENT OF PRINCIPAL AND INTEREST ACCRUED THEREON ON THE MATURITY DATE. CHDT CORPORATION, a Florida Corporation 8% Promissory Note PRINCIPAL: Deerfield Beach, Florida Date:July 11, CHDT Corporation, a Florida corporation (the “Company”), for value received, hereby promises unconditionally to pay to JEFFREY POSTAL, a natural person and director of the Company, or his p2 ermitted transferees or assigns (collectively, the “Holder”), in immediately available and lawful money of the United States of America (“Dollars” or “$”),the principal amount of TWO HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS ($250,000.00)(the ”Principal”) shall mean the total amount of unpaid money loaned under this Note to the Company by the Holder.All unpaidPrincipal plus any accrued and unpaid Interest thereon shall be due and payable in full in a single lump-sum payment on the “Maturity Date” (as such terms are defined below), unless paid earlier by the Company.No payment of Principal or Interest accrued thereon shall be due and payable to the Holder by the Company prior to the Maturity Date, provided, however, that the Company may prepay any unpaid Principal and/or Interest without charge or penalty prior to the Maturity Date. This Note is issued to the Holder for money received for the purpose of general working capital funding. The Company agrees that this Note evidences a valid debt of the Company and that the Company has entered into this Note not as a guarantor but rather as the corporate debtor of the obligation evidenced by this Note.This debt is a commercial debt and not a consumer debt. 1.Certain Definitions; Certain Interpretations. 1.1. Certain Definitions.
